83079: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-30456: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83079


Short Caption:LEWIS VS. MID-CENTURY INS. CO.Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV2001047Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:06/29/2021 / Greiner, JillSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:08/29/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantAustin LewisGraham A. Galloway
							(Galloway & Jensen)
						


RespondentMid-Century Insurance CompanyTodd R. Alexander
							(Former)
						
							(Lemons, Grundy & Eisenberg)
						Dane A. Littlefield
							(Lemons, Grundy & Eisenberg)
						





Docket Entries


DateTypeDescriptionPending?Document


06/17/2021Filing FeeFiling Fee due for Appeal. (SC)


06/17/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-17537




06/17/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-17539




06/24/2021Filing FeeFiling Fee Paid. $250.00 from Galloway & Jensen.  Check no. 50030. (SC)


06/24/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-18219




06/29/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Jill I. Greiner. (SC)21-18654




07/01/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-18942




07/08/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-19619




07/09/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)21-19778




07/20/2021Transcript RequestFiled Certificate That No Transcript is Being Requested. (SC)21-20836




09/29/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: October 21, 2021. (SC)21-28009




10/21/2021AppendixFiled Joint Appendix. (SC)21-30423




10/21/2021BriefFiled Appellant's Opening Brief. (SC)21-30427




11/19/2021BriefFiled Respondent's Answering Brief. (SC)21-33377




12/20/2021BriefFiled Appellant's Reply Brief. (REJECTED PER NOTICE ISSUED 12/20/21) (SC)


12/20/2021Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)21-36175




12/20/2021BriefFiled Appellant's Reply Brief. (SC)21-36207




12/20/2021Case Status UpdateBriefing Completed/To Screening. (SC)


08/22/2022Notice/IncomingFiled Respondent's Notice of Association of Counsel. (SC)22-26148




08/29/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Northern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-26997




09/02/2022Notice/IncomingFiled Respondent's Notice of Disassociation of Counsel - Todd R Alexander. (SC)22-27609




09/28/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." NNP22 - AS/EC/KP. (SC)22-30456




10/24/2022RemittiturIssued Remittitur. (SC).22-33280




10/24/2022Case Status UpdateRemittitur Issued/Case Closed. (SC).



Combined Case View